Order entered September 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00443-CV

                   COURTNEY RENEE SILVA, Appellant

                                       V.

             MILAGROZ DIAZ (NOW MIMI WEBB), Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-17-05855-D

                                   ORDER

      Before the Court is appellant’s September 16, 2020 agreed amended second

motion for extension of time to file her brief. We GRANT the motion and

ORDER the brief be filed no later than October 15, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE